Mr. Justice Black
states: “I dissent. As this record stands, railroad service to Yonkers has been abandoned without any valid order authorizing such action. I therefore would permit the Court’s mandate to go down. But if the mandate is to be stayed, I think that, at the very least, since the stay is equivalent to an injunction, a bond should be required of the railroad in an amount sufficient to protect the people of Yonkers against such loss as the city or its citizens may sustain in case it is ultimately decided that the railroad had no legal right to abandon its service. Cf. Inland
Steel Co. v. United States, 306 U. S. 153, 156-157.”
Mr. Justice Douglas and Mr. Justice Murphy agree with this dissent.
See 320 U. S. 685.